           Case 1:19-cv-06510-JGK Document 17 Filed 12/16/19 Page 1 of 1


LAW OFFICES OF NOLAN KLEIN, P.A.                                          ATTORNEYS & COUNSELORS

 5550 GLADES ROAD, SUITE 500
 BOCA RATON, FL 33431
 PH: (954) 745-0588

 www.nklegal.com

                                                                          HECTOR V. RAMIREZ, ESQ.
                                                                          ramircz@nklcgal.com


                                         December 16, 20 I 9
                                                    ~ I./ c-   0 /1.-(Jf f'o/   Or✓       OE C6 r IJ f('-     >      !} I{) '1/0(
VIAECF
Honorable Judge John G. Koeltl
                                                    {L,€ o Pe.,_/      vrJ c      c./t SE:
                                                                                                1
                                                                                                    fJ (/ r O/ '-7
Daniel Patrick Moynihan                             5 c 1r/-G CJ v v 6'!} r-,; r ca~r cl'-€:                  /V   CE,
United States Courthouse
500 Pearl St.,                                       vt'Jf COr(-0,..,,,G-CG SClrf-€Ovr,.,6.0                         FIYl'-

New York, NY I 0007
                                                     ofU.;v-!>G(\.               If
                                                                                      I
                                                                                           !--Of°/
                                                                                                     I
                                                                                                         If C/J'#C(i,f0.
        Re:        Juscinska v. Annie P, LLC. et al. ,tf /V 7 ll6 Q,.,;~ fr f"o 1\.- fl.G,,.,, ~ F,1          re
                                                                                                     /'AG,.,,~ 0;:
                   SDNYCaseNo.:1:19-cv-06510 fide Ct1f€ S/V,ft,L 11€ /'1..,f/1-nc(J Wtflf(J/t4v'N'.

Dear Judge Koeltl,
                                                     (1./t e,,L,6/l-X.. S'/vlftL CL-O!l ooe,v-f-rS
                                                     t S t1 rl !J I 1.                           5 0 0(1,,IJ fl'-€0,
        This office represents the Plaintiff, Natalia Juscinska, in the above-captioned case. On      / //.
December 2, 2019 Plaintiff notified the Court that the parties had not been able to conclude thu)_ ~
settlement and requested the Court to reinstate the case on an active docket. On December 3, 2019: ~ f o J
an Order was entered reinstating the case and scheduling a conference for December 18, 2019 at
4:30 pm.                                                                                                           I.J/t~/;7
         Plaintiff hereby notifies the Court that a settlement in principle has been reached in the
above-captioned matter. Counsel for parties are in the process of finalizing settlement and request
thirty (30) days for Plaintiff to file a Notice of Dismissal with Prejudice, or, in the alternative, to
request that the case be restored to the active docket. As such, the parties hereby request the initial
pretrial conference scheduled for December 18, 2019, be adjourned sine die.

        We thank the Court for your time and consideration in this matter.

                                                       Respectfully Submitted,

                                                       Law Offices of Nolan Klein, P.A.


                                                       By:      Isl Hector V Ramirez
                                                               HECTOR V. RAMIREZ, ESQ.


HVR/amd
cc: John F. Olsen, Esq., and Andrew P. Sherrod Esq. (via ECF)


                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRQNICALL Y FILED
                                                                          DCC#
                                                                          DA TE F-IL_F._0:-_~.M~ll~=:
